Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       06-AUG-2019
                                                       12:15 PM
                          SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII


          STATE OF HAWAII, Respondent/Plaintiff-Appellee,

                                vs.

          DARREN K. GRACE, Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (CAAP-XX-XXXXXXX; CR. NOS. 15-1-259K, 16-1-263K)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Darren K. Grace’s
 Application for Writ of Certiorari, filed on July 1, 2019, is
 hereby rejected.
           DATED: Honolulu, Hawaii, August 6, 2019.

                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson